IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43983

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 729
                                                )
       Plaintiff-Respondent,                    )   Filed: October 14, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
THOMAS EDWARD PETERSON,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one and one-half years, for felony violation of a no-
       contact order, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Dennis A. Benjamin, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Thomas Edward Peterson pled guilty to felony violation of a no-contact order, Idaho
Code § 18-920. The district court imposed a unified sentence of five years, with a minimum
period of confinement of one and one-half years, and ordered the sentence to run consecutively
with Peterson’s sentences in two separate cases. Peterson appeals, contending that the district
court abused its discretion by imposing a consecutive sentence and that his sentence is excessive.
The State argues the appeal should be dismissed as untimely.



                                                1
       The district court entered an amended judgment on December 31, 2015, which provided
Peterson a renewed right to appeal beginning from notice of the entry of the amended judgment.
The district court clerk served Peterson’s counsel with the amended judgment January 4, 2016.
A hearing was conducted January 6, 2016, at which Peterson was not present. Counsel stipulated
that the district court should allow Peterson to appear by telephone and the district court agreed,
resetting the matter for January 13, 2016. During the January 13 hearing, Peterson was advised
of the entry of the amended judgment and that he would have forty-two days from receiving
notice of the amended judgment to file an appeal to the Idaho Supreme Court.
       Assuming the appeal was timely, sentencing is a matter for the trial court’s discretion.
Both our standard of review and the factors to be considered in evaluating the reasonableness of
the sentence are well established and need not be repeated here. See State v. Hernandez, 121
Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-
51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707,
710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s
entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Therefore, Peterson’s judgment of conviction and sentence are affirmed.




                                                2